Title: From James Madison to Edward Thornton, 12 June 1801
From: Madison, James
To: Thornton, Edward


Sir,
Department of State 12th June 1801.
I have the honour to acknowlege your letter of the 8th inst. on the subject of a Spanish Ship, commissioned with letters of marque and reprisal, which has arrived with a British vessel as her prize in the port of Philadelphia. I have lost no time in laying the case before the President, who has decided, in conformity to principles uniformly entertained by this Government, that the prize should not be permitted to continue within the United States. Orders for its immediate departure will accordingly be forthwith issued. The important distinction between vessels armed for commerce rather than for war, and real privateers, and the necessary claim which this distinction has to attention, in expounding the Treaty of 1794 as well as in applying the general law of Nations, requires that the circumstances of the Spanish Ship and of the capture should be more particularly collected before any farther steps be taken. This information, the Collector of the port of Philadelphia is instructed to procure and transmit. The time demanded for the purpose, and for the consideration of the subject, which may ensue, will be shortened as much as possible, and the result you may be assured, Sir, will be such as the obligations on the United States shall be found to prescribe. I have the honour to be
(signed)   James Madison.
 

   
   Tr (PRO: Foreign Office, ser. 5, 32:136). In Thornton’s hand.


